Citation Nr: 9910995	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating for 
service-connected fractured mandible with temporomandibular 
dysfunction.

2.  Entitlement to an increased rating for service-connected 
fragmentation wound, left forearm, muscle group VII, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which (in part) established service 
connection for fractured mandible with temporomandibular 
dysfunction (assigning a 0 percent (noncompensable) rating), 
and denied a claim of entitlement to an increased rating for 
service-connected fragmentation wound, left forearm, muscle 
group VII, currently evaluated as 20 percent disabling.  A 
notice of disagreement was received in December 1997.  A 
statement of the case was issued in February 1998, and a 
substantive appeal was received that same month.  In April 
1998, the veteran testified at a personal hearing at the RO.  

The Board notes that the veteran's appeal originally included 
the additional issues of entitlement to service connection 
for hearing loss and for tinnitus.  However, the veteran 
withdrew his appeal as to these issues at the April 1998 
hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's fractured mandible with temporomandibular 
dysfunction
is manifested by malunion of the mandible with no more than 
slight displacement.

3.  The veteran's fragmentation wound, left forearm, muscle 
group VII, is productive of no more than moderately severe 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
fractured mandible with temporomandibular dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.150, Diagnostic Code 9904 (1998). 

2.  The schedular criteria for a rating in excess of 20 
percent for fragmentation wound, left forearm, muscle group 
VII, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5307 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for fractured mandible with temporomandibular 
dysfunction, and, as such, the claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The veteran's claim for an increased rating for 
his fragmentation wound, left forearm, muscle group VII, 
currently evaluated as 20 percent disabling, is also well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Moreover, after reviewing the evidence which 
includes VA examination reports, the Board is also satisfied 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that no further assistance is required to comply with the 
duty to assist him mandated by 38 U.S.C.A. § 5107(a).

I.  Fractured Mandible with Temporomandibular Dysfunction

The veteran's service medical records indicate that he 
sustained a fractured mandible in about June 1970.  In the 
May 1997 from which the present appeal arises, the RO granted 
service connection for fractured mandible with 
temporomandibular dysfunction, and assigned a 0 percent 
(noncompensable) rating, effective from January 1997.  Since 
this issue involves the initial assignment of a disability 
rating, consideration must be given to the proper rating for 
the pertinent period involved in recognition of the 
possibility of staged ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

At his personal hearing in April 1998, the veteran 
essentially reported that he had a tendency to bite his lip 
and cheek while eating, and that his jaw was productive of 
clicking. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's disability is rated under the provisions of 38 
C.F.R. § 4.150, Diagnostic Code (DC) 9903 which pertain to a 
nonunion of the mandible.  However, after considering the 
veteran's complaints and the clinical findings, the Board 
believes that the provisions of DC 9904 for malunion of the 
mandible should also be considered.  

Under DC 9903, nonunion of the mandible is assigned a 10 
percent evaluation where moderate and a 30 percent rating 
where severe.  The rating is dependent upon degree of motion 
and relative loss of masticatory function.  38 C.F.R. § 
4.150, DC 9903.

Under DC 9904, a malunion of the mandible causing slight 
displacement merits a 0 percent rating and moderate 
displacement merits a 10 percent rating.  Rating under this 
Code is also dependent upon degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, DC 9904.

Based on its review of the evidence, the Board finds that a 
compensable evaluation for the veteran's fractured mandible 
with temporomandibular dysfunction is not warranted.  While 
the Board has considered the veteran's complaints that his 
fractured mandible with temporomandibular dysfunction has 
causes him to bite his cheek and lip, the evidence shows that 
he has not met the criteria for a compensable rating.  In 
particular, review of a VA examination report, dated in April 
1997, shows that the veteran complained of a cracking sound 
when he moved his jaw.  However, he stated that he had no 
pain or discomfort, and no functional problems chewing or 
yawning.  On examination, clicking was noted on opening and 
closing of the jaw.  The mandible had a normal range of 
motion.  There was good  occlusion with minor anterior 
attrition.  There were no suspicious oral lesions present, 
and no evidence of paresthesia, scars or asymmetry of the 
jaw.  There was no evidence of a fracture nonunion.  The 
diagnosis was TM (temporomandibular) dysfunction.  

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran has a malunion of the mandible 
causing moderate impairment or displacement so as to warrant 
a compensable rating under either Diagnostic Code 9903 or 
9904.  Moreover, with regard to this issue there is not such 
a state of equipoise of the positive evidence with the 
negative evidence so as to otherwise permit a favorable 
determination.  38 U.S.C.A. § 5107(b).

II.  Fragmentation Wound, Left Forearm, Muscle Group VII

Before addressing the merits of this issue, the Board notes 
that various communications from the RO, including rating 
decisions, refer to Muscle Group XII.  The November 1972 
rating decision which established service connection for left 
arm disability corrected referred to Muscle Group VII which 
deals with disability to the muscles arising from the 
internal condyle of the humerus.  Muscle Group XII addressed 
disability involving muscles of the leg.  It appears clear 
that the error was typographical in nature and simply 
repeated over and over again.  

However, while the statement of the case issued by the RO and 
a June 1998 supplemental statement of the case incorrectly 
list the issue in terms of Muscle Group XII, these documents 
correctly furnish the rating criteria for Muscle Group VII 
and a reading of these documents shows that the RO applied 
the correct rating criteria to the veteran's claim.  
Accordingly, while the incorrect citation to Muscle Group XII 
is unfortunate, the RO in actuality applied the correct 
criteria and there has therefore been no prejudice to the 
veteran which would require further preliminary action by the 
RO.  The Board therefore proceeds with its appellate review 
of this issue. 

A review of the transcripts from the veteran's personal 
hearing, held in April 1998, shows that he reported that he 
has substantial weakness and numbness in his left hand which 
manifested itself after about 10 to 15 minutes of work.  He 
stated that he primarily felt these symptoms in his fingers.  

As already noted, the correct muscle group involved is Muscle 
Group VII, and the veteran's disability has been rated as 20 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
(DC) 5307.  

The Board further acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the receipt of the veteran's claim.  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  
Under the circumstances, the veteran's increased rating 
claims must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.  See also Fischer v. West, 11 Vet.App. 
121, 123 (1998) (applying Karnas to change in rating criteria 
for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  Under 
the old rating criteria:

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosign 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56 (1998).  Under the new rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

               (F)  Atrophy of muscle groups 
not in the track of the missile, particularly 
of the trapezius and serratus in wounds of the 
shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (1998).

Under both the old and the new version of the particular 
diagnostic code involved, DC 5307, moderately severe 
disability of the muscles of Group VII in the nondominant arm 
warrants a 20 percent rating and severe disability in the 
nondominant arm involving the Group VII muscles warrants a 30 
percent rating. DC 5307 (1996), DC 5307 (1998).

The veteran's service medical records show that in February 
1971 he sustained a fragment wound to his left wrist.  A DPC 
(delayed primary closure) was performed and shrapnel was left 
in place.  Service medical records and VA medical records 
also show that the veteran is right-handed.  

A VA outpatient treatment report, dated in September 1996, 
shows that the veteran complained of left hand weakness and 
pain.  There is a notation of chronic wrist and hand pain.

A review of a VA examination report, dated in April 1998, 
shows that the veteran complained of loss of feeling in the 
left forearm and a loss of grip strength in his left hand, 
brought on with use.  On examination, a 10 x 1.5 centimeter 
(cm.) healed granular scar, nontender, was noted on the volar 
aspect of the left forearm.  Left hand strength was 1/5 and 
right hand strength was 2/5.  The examiner had the veteran 
perform a number of wrist movements, and observed that he was 
able to remove a screw from a wall fixture both before and 
after the movements.  Grip strength was unchanged after the 
movements.  There was no incoordination.  Facial grimacing 
and subjective pain complaints were noted.  The veteran was 
able to make a fist with his left hand.  An accompanying X-
ray report contains an impression which notes that the 
veteran has a 4 millimeter (mm.) rectangular-shaped metallic 
foreign body in the soft tissue ventral to the distal 
metaphysis of the radius, and that no bony abnormalities were 
identified.  The relevant aspect of the diagnosis was history 
of shell fragment wound to the left forearm.  

Based on the foregoing, in evaluating the evidentiary record 
it is clear that the veteran still has a piece of shrapnel in 
his left forearm.  However, a 30 percent rating under DC 5307 
requires severe disability involving the Group VII muscles.  
In this case, the veteran has a 4 mm. retained foreign body 
in his left forearm and decreased left hand grip strength.  
However, strength compared to the uninjured side do not 
reflect severe impairment of function.  He is able to make a 
fist and remove a screw from a wall fixture.  It should be 
noted that there is no evidence of ragged or adherent scars, 
adhesion of scars to bones.  It appears that there is only 
one foreign body shown by x-ray. 

The Board does not doubt that the veteran's left forearm 
disability is productive of significant symptomatology, but 
after comparing the evidence with the rating criteria, the 
Board believes that a finding of no more than moderately 
severe disability is warranted.   Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
a finding of severe disability as set forth in 38 C.F.R. 
§§ 4.56 and DC 5307 under either the old or the new rating 
criteria. 

In reaching this decision, the Board has taken the veteran's 
pain symptoms and weakness into account to the extent they 
are supported by adequate pathology. 38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  In 
this case, the most recent VA examination report shows that 
the veteran's left hand grip strength was only 1/5, and that 
he reported having pain on motion.  However, the objective 
evidence of pathology is insufficient to show that the 
functional loss due to the veteran's left forearm disability 
impairs him to such a degree that he has the equivalent of 
severe disability as required for a rating in excess of 20 
percent under DC 5307.  Specifically, although the veteran 
has a loss of strength in his left hand, there is no 
objective evidence of pathology such as muscle atrophy, 
tissue loss, or a deformity of the bone, which would warrant 
an increase in the 20 percent rating.  In addition, there is 
no objective evidence of incoordination, or a limitation of 
motion, in the left wrist or hand.  Accordingly, a rating in 
excess of 20 percent is not warranted for the veteran's 
service-connected fragmentation wound, left forearm, Muscle 
Group VII, under DC 5307. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

